DISSENTING OPINION

Justice SAYLOR.
Eight years after Appellees filed their original complaint, and apparently after trial finally had been scheduled, defendants proposed trial-management plans which would upend Appellees’ conventional approach to the trial planning. Appellees reasonably requested that at least “all members of the designated households of each designated plaintiff’ should be included in at least one trial phase. Not only was this request denied, Appellees were precluded “from any mention, testimony and/or other evidence of claims of non-trial plaintiffs ..., outside the mention of the same as part of the recitation of the ‘history’ of the case.”
While I have differences with the breadth of the Superior Court’s rationale vindicating Appellees’ position that imposition of the case management regime was an abuse of the trial court’s discretion, I agree with Appellees that the wholesale division of households and associated limitations upon the evidence, at least, were unreasonable in the circumstances.
*772Accordingly, I am unable to join the majority in overturning the result attained under the Superior Court’s order.